Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 8, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (U.S. 2017/0090287 A1), hereinafter Hong, in view of Koshijima et al. (U.S. 20130078426 A1), hereinafter Koshijima.
Regarding claim 1, Hong teaches a resist composition ([0008]) comprising a base polymer (second or matrix polymers; [0035]) and a quencher (reactive nitrogen containing moiety which produces a basic cleavage product; [0008]), the quencher containing at least one compound having the formula (A-2) of the instant claim (see Monomer 1 below [0052]), wherein R6 is a C5 branched alkoxycarbonyl group, R5 is a C2 alkyl group, and R is a C5 alicyclic group to form a ring with the nitrogen atom. The quencher of Hong differs from the limitations of the claimed formula A-2 in that the above described moiety is connected to a polymer backbone rather than the group R1 as limited by the instant claim. However, Hong does present this moiety (Monomer 1; also 3rd repeating unit in EBL-B, [0093]) as analogous to Monomer 2 (shown below; 3rd repeating unit in EBL-A, [0092]); Monomer 1 and Monomer 2 differ only in the presence/lack of the quaternary alkyl group. Composition Example 4 ([0092]) and composition example 5 ([0093]) are identical in all but this one structural aspect.

    PNG
    media_image1.png
    111
    239
    media_image1.png
    Greyscale
                       
    PNG
    media_image2.png
    215
    110
    media_image2.png
    Greyscale
              
        Monomer 1 ([0052] of Hong)                 Monomer 2 ([0092] of Hong)

Koshijima teaches that it known, with regards to traditionally-positive-type chemically amplified resist compositions (such as Hong), to obtain a wide focus margin, low ray width irregularity, excellent pattern shape, and reduced bridge defects through the use of a combination of a resin having a decreased solubility in a developer containing an organic solvent through the action of an acid (analogous to the base polymer of Hong) and having at least one of a fluorine atom and a silicon atom with a compound having basicity or being capable of increasing the basicity by the action of an acid (analogous to the quencher of Hong, less the fluorine or silicon atom) ([0006]). Koshijima further teaches that this compound (referred to as compound (G)) may be either be a resin (analogous to the quencher of Hong) or a low molecular weight compound ([0474]). The resin (G) may be a polymer (see Polymer 1 below from [0537]) containing a quencher unit (right repeating unit of Polymer 1), which may be near* identical to Monomer 2 of Hong, and a fluorine atom containing unit (left repeating unit of Polymer 1). [While the exact quencher unit in Polymer 1 has a minor difference from Monomer 2, these units are taught to be equivalent alternatives in [0520] of Koshijima.] Alternatively, the low molecular weight compound (G) may be a compound (see Compound 1 below from [0474]) wherein a quencher moiety (which is structurally analogous to the quencher unit of Polymer 1, and therefore Monomer 2 and Monomer 1) and a fluorine atom containing moiety are bound together in one compound.

    PNG
    media_image3.png
    290
    358
    media_image3.png
    Greyscale
                  
    PNG
    media_image4.png
    234
    187
    media_image4.png
    Greyscale

    Polymer 1 ([0537] of Koshijima)                 Compound 1 ([0474] of Koshijima)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further included a fluorine containing repeating unit in the quencher polymer of Hong, per the teachings of Koshijima. This modification would result in the modified composition of Hong satisfying the definition of the combination described in [0006] of Koshijima, and therefore allow a wide focus margin, low ray width irregularity, excellent pattern shape, and reduced bridge defects to be obtained. It would have also been obvious to further substitute said modified quencher polymer of Hong with a low molecular weight quencher, as taught by Koshijima. [Said LMW quencher would resemble Compound 1, but would further include the quaternary alkyl group present in Monomer 1.] Since Koshijima teaches the low molecular weight and polymer embodiments of the quencher as equivalent alternatives, one of ordinary skill in the art would reasonably expect this substitution to yield similar results.
Regarding claim 2, Hong further teaches that the composition further comprises an acid generator ([0008]) capable of generating a sulfonic acid ([0061]).
Regarding claim 3, Hong further teaches that the composition further comprises an organic solvent ([0062]).
Regarding claim 4, Hong further teaches that the base polymer (second or matrix polymers; [0035]) comprises recurring units having formula (a1) of the instant claim (t-butyl (meth)acrylate; [0035]).
Regarding claim 5, Hong teaches that the composition is used for negative tone development ([0007]), but prefaces this as a negative tone development of a traditionally positive-type chemically amplified photoresist through the use of particular (organic) developers ([0003]). Thus, while the taught process of use is negative tone, the composition itself is still materially a chemically amplified positive resist composition. This is supported by the further description of "photoacid-induced cleavage of the acid-labile group" ([0035]; see Page 2, Para. 2 of Applicant's specification).
Regarding claim 8, Hong is silent on the further inclusion of a surfactant in the resist composition. 
Koshijima teaches that it is well known in the art to further include a surfactant in a resist composition as an additive ([0713]), so as to obtain a resist pattern with good sensitivity, resolution and adherence as well as few development defects ([0714]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further included a surfactant in the composition of Hong, per the teachings of Koshijima.  The inclusion of said additive would allow for a resist pattern with good sensitivity, resolution and adherence as well as few development defects to be obtained.
Regarding claim 10, Hong further teaches ([0025]) A process for forming a pattern comprising the steps of applying the resist composition of claim 1 to form a resist film on a substrate, exposing the resist film to high-energy radiation, and developing the exposed resist film in a developer.
Regarding claim 11, Hong further teaches that the high-energy radiation is ArF excimer laser radiation of wavelength 193 nm or KrF excimer laser radiation of wavelength 248 nm ([0034]).
Regarding claim 12, Hong further teaches that the high-energy radiation is EB or EUV of wavelength 3 to 15 nm (13.5 nm; [0034]).

Claims 6, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (U.S. 2017/0090287 A1), hereinafter Hong, in view of Koshijima et al. (U.S. 20130078426 A1), hereinafter Koshijima, as applied to claims 1-5, 8, and 10-12 above, and further in view of Hatakeyama et al. (U.S. 2017/0205709 A1), hereinafter Hatakeyama.
Regarding claims 6 and 7, Hong does not teach that the base polymer is free of an acid labile group and that the composition is a chemically amplified negative resist composition. Rather Hong teaches that the base polymer contains an acid labile group and that the composition is a chemically amplified positive resist composition (see rejection of claim 5 above).
Hatakeyama teaches that chemically amplified resist compositions comprising a photoacid generator include positive variants, wherein a deprotection reaction (of an acid labile group) takes place under the action of acid, and negative variants, wherein a crosslinking reaction takes place under the action of acid ([0004]). Furthermore, quenchers may be added to both of these resist types for the purpose of controlling acid diffusion in unexposed areas and improving contrast ([0004]). Hatakeyama further teaches that, when the chemically amplified resist composition is negative-type, the base polymer is preferably free of an acid labile group and the composition further comprises a crosslinker ([0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the nitrogen containing quencher of modified Hong in a chemically amplified negative resist composition comprising a crosslinker and base polymer free of an acid labile group, rather than in a chemically amplified positive resist composition comprising a base polymer having an acid labile group. Hatakeyama teaches that these are art recognized alternative applications for quenchers, wherein quenchers are similarly utilized in each of these applications types to control the diffusion of generated acid in unexposed areas and improve contrast. Therefore, one of ordinary skill would reasonably expect that a quencher used in a chemically amplified positive resist composition comprising a base polymer having an acid labile group could successfully be used as a quencher in a chemically amplified negative resist composition comprising a crosslinker and base polymer free of an acid labile group. Since both the deprotection of the acid labile group in a positive resist and the crosslinking in a negative resist each take place under the action of acid, one of ordinary skill would expect that the function and applicability of the quencher would not critically vary between the two applications.
Regarding claim 9, Hong does not teach that the base polymer further comprises recurring units of at least one type selected from recurring units having formulae (f1) to formula (f3) of the instant claim. Furthermore, while Hong does teach sulfonium sulfonate salts for photoacid generators, Hong does not teach such PAG's incorporated into the base polymer, only as separate compounds. However, these teachings are merely exemplary, and Hong states that suitable PAGs are known in the art of chemically amplified photoresist ([0061]).
Hatakeyama teaches a known chemically amplified photoresist containing a quencher ([0019]) wherein an acid generator may be contained in a base polymer as recurring units having the formulae of (f1) to (f3) ([0071]). Hatakeyama further teaches that: "The attachment of an acid generator to the polymer main chain is effective in restraining acid diffusion, thereby preventing a reduction of resolution due to blur by acid diffusion. Also, roughness (LWR) is improved since the acid generator is uniformly distributed. Where a base polymer containing recurring units of at least one type selected from recurring units (f1) to (f3) is used, the addition of a separate PAG may be omitted."
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated acid generators, such as the (f1) to (f3) of Hatakeyama, in the base polymer of Hong, in the capacity of the acid generator of Hong, per the teachings of Hatakeyama. Such a choice for the acid generator of Hong would prevent a reduction of resolution and improve line edge roughness.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-13 of copending Application No. 16/787,743, hereinafter ‘743, in view of Yoshida et al. (JP-2017095445-A), hereinafter Yoshida.
Regarding instant claim 1, claim 1 of ‘743 is identical to the instant claim except that ‘743 teaches a cyclic ammonium salt quencher containing a cyclic ammonium cation whereas the instant claim teaches a cyclic amine quencher. The structure of the amine is identical to that of the ammonium salt cation but for the lack of an N-bonded hydrogen atom and the lack of a counter anion. 
Yoshida teaches that, in the capacity of a quencher in a resist composition (see abstract), amines and ammonium salts are art-recognized equivalents on one another (paragraph 2 of "Quencher (C)" section). Furthermore, between the provided exemplary lists of amines (paragraph 3 of "Quencher (C)" section) and ammonium salts (paragraph 4 of "Quencher (C)" section), many of the amines and ammonium salt cations are identical but for a repeated/removed N-substitution group. (EX: tri(methyl/butyl/hexyl/octyl)amine and tetra(methyl/butyl/hexyl/octyl)ammonium; N, N-dimethylaniline and phenyltrimethyl ammonium) Therefore, for a given ammonium salt quencher, one of ordinary skill would expect similar results of an amine quencher having a similar structure (lacking the N-bonded hydrogen) to that of the cation of the original ammonium salt.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cyclic ammonium salt quencher of ‘743 to be an amine quencher, wherein the amine lacks the N-bonded hydrogen atom. . Since Yoshida implicitly establishes amines and ammonium salts with these similarities as art-recognized equivalents, one of ordinary skill would expect that this modification would produce similar results.
This is a provisional nonstatutory double patenting rejection.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas E Brown whose telephone number is (571)270-3631. The examiner can normally be reached Monday-Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nicholas E Brown/Examiner, Art Unit 1737             

/PETER L VAJDA/Primary Examiner, Art Unit 1737      
06/16/2022